Order entered on February 29, 1968, to the extent appealed from, i.e., to the extent that it denied confirmation of items numbered 1 and 6 of the award of arbitrators dated November 28, 1967, unanimously reversed, on the law and the facts, and said items reinstated and confirmed, with $50 costs and disbursements to appellant. The arbitration clause extends to any dispute under the agreement, and we are unable to find in the record and particularly in respondent’s affidavit a sufficiently probative substantiation of his claim that the arbitrators exceeded their powers. Concur — Botein, P. J., Stevens, Capozzoli, Rabin and McNally, JJ.